Curia.

Whether the 0. P. would open the rule or not, upon the facts disclosed, rested entirely in their discretion; with which we have nothing to do. The question is not, whether we would have listened to the application, in a like case, upon our rules of practice. The court below have *364their own rules; and so far as they rest in discretion, *and vi0ia^e no ruje 0f iaWj we uniformij refuse to interfere with ^enii (Vid. Ex parte Bacon, 6 Cowen, 392.) Granting this motion, would be a precedent for reviewing the whole non-enumerated business of every court of O. P. in the state. [1]
Motion denied.

 Eor a very thorough and complete treatise on the law of Mandamus, see note to Fish v. Weatherwax, 2 Johnson’s cases, p. 217, et seq.